Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered.  Applicant has amended claim 1 to add C.sub.6-C.sub.20 and deleted C.sub.6-C.sub.30.  Applicant has argued that none of R.sup.20, R.sup21, R.sup.22, and R.sup.23 can be spirobifluorene (C.sub.25) ring by the definition thereof in claim 1.  This argument is respectfully found to be not persuasive because Ar.sup.L disclosed by Voges in formula (1)  page 168 is not disclosed by Voges to be spirobifluorene as seems to be argued by Applicant, but rather Voges discloses Ar.sup.L to be an aromatic ring system or heteroaromatic ring system having 5 to 40 aromatic ring atoms (first column of page 168), which may be substituted by one or more radicals R.sup.1, R.sup.1 being a system having 5 to 60 aromatic or heteroaromatic ring  atoms (second column of page 168).  Voges also discloses groups which may be used for Ar.sup.L.  Applicant has also argued that Voges and Pflumm necessarily include spirobiflurene groups; however, neither Voges nor Pflumm require spirobifluorene in the position of the  A.sup.L group in formula (1) of Voges, as discussed above.  Applicant has also argued that there is no suggestion for the proposed modification made in the last Office Action , as the modification would render the prior art unsatisfactory for its intended purpose;  however, the suggested modification which Applicant has argued would make the prior art unsatisfactory for its intended purpose is not suggested in the rejection of the last Office Action, for the reasons stated above.  The rejections of the last Office Action are maintained, for the reasons stated above and for the reasons stated in the rejections of the last Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Claims  1 -4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2019/0067576 A1)(“Voges”) in view Pflumm et al (US 2016/0190447 A1)(“Pflumm”).
Voges discloses an organic electroluminescent device including an anode, a cathode,  and a light emitting layer (para. 0119).  Vogyes also discloses a blocking layer (para. 0009, 0121, 0123-0125, and 0138-0139(, a transport layer (para. 0120-0122), and a transistor including the compound as disclosed by Voges (para. 0117).

    PNG
    media_image1.png
    765
    638
    media_image1.png
    Greyscale




The hole transport layer is between a hole injection layer and an emitting layer and the hole injection layer is next to the anode (para. 0122).  The electron transport layer and the electron injection layer are next to the cathode, the hole injection layer being adjacent to the emitting layer (para. 0138).  
Pflumm discloses on page 7 the group (Ar.sup.L)-15 in which the dashed lines indicate where the groups are connected to the structure of formula (1) on page 1.  This structure corresponds to the structure of the present claim 1, in which Ar may be dibenzofuran (para. 0007) and in which the group connected to the nitrogen may be a ring which includes an O (para. 0006) and which examples are shown on page 7, including dibenzofuran (para. 0006 and para. 0025 and page 7).

    PNG
    media_image2.png
    772
    403
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    779
    684
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the groups disclosed by Pflumm with the structure disclosed by Voges in order to obtain the desired properties of the device.
Re claim 2:  The combination of Voges and Pflumm indludes the structure of claim 2, as on page 7 of Pflumm there are structures 25a and 26a, for example, that correspond to the structures of claim 2.
Re claim 3:  The combination of Voges and Pflumm discloses a structure such as that in claim 3, and Voges discloses (Ar.sup.L)-16 on page 170, which when combined with the preferred groups on page 7 of Pflumm corresponds to structure 2-130 of claim 3.

    PNG
    media_image4.png
    584
    317
    media_image4.png
    Greyscale




Re claim 4:  Voges discloses the material disclosed by Voges as a transport material of an emitting layer (para. 0009), and Voges discloses green emitting layer (para. 0120).
Claim 6:  Voges discloses an OLED (para. 0002 and 0005 and 0117).


    PNG
    media_image5.png
    319
    479
    media_image5.png
    Greyscale



Claim 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2019/0067576 A1)(“Voges”) in view Pflumm et al (US 2016/0190447 A1)(“Pflumm”) as applied to claim 1 above, and further in view of Takita et al US 2018/0358562 A1)(“Takita”).
Voges in view of Pflumm discloses the limitations of claim 1 as stated above.  Voges in view of Pflumm is silent with respect to a control part driving the display device.
                    Takita, in the same field of endeavor of light emitting devices (Abstract), discloses a display device (para. 0011) and a  driver circuit for the display device. (para. 0233).
                     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a driver with the display disclosed by Pflumm with the device disclosed by Voges in order to obtain the benefit of providing signals to control the light emitting devices of the display as disclosed by Takita (Takita, para. 0232-0233).        
     With respect to claim 6, the device discussed above in the rejection of clailm 5 includes OLED elements and TFT elements.



    PNG
    media_image6.png
    924
    352
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    808
    319
    media_image7.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895